PER CURIAM.
This is an appeal from an interlocutory order of the trial court declaring appellee’s property homestead, and therefore exempt from execution and levy.
The Florida Rules of Civil Procedure, as currently amended, do not permit motions for rehearing directed to interlocutory orders. Therefore, such a motion cannot operate to toll the filing of an interlocutory appeal. Wagner v. Bieley, Wagner & Associates, Inc., 263 So.2d 1 (Fla.1972) ; Laudramation Corp. v. Uniforms For Industry, Inc., 276 So.2d 535 (Fla.App.1973).
The instant appeal was filed 110 days after the rendition of the interlocutory order appealed from. The intervening motion for a rehearing filed by the appellant did not serve to toll the thirty-day period for the filing of an interlocutory appeal. Accordingly, we have no jurisdiction and the appeal must be dismissed.
It is so ordered.
OWEN, C. J., and WALDEN and CROSS, JJ., concur.